                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LARRY G. JUNKER                        :                    CIVIL ACTION
                                       :
                  Plaintiff,           :
                                       :
            v.                         :                     No. 13-4606
                                       :
MEDICAL COMPONENTS, INC., et al.       :
                                       :
                  Defendants.          :
_______________________________________:

Goldberg, J.                                                                     January 4, 2019

                                 MEMORANDUM OPINION

       This is an action for infringement of a design patent. Plaintiff, Larry Junker, is the owner

of U.S. Design Patent Number D450,839, entitled “Handle for Introducer Sheath” (the “D’839

Patent”). Plaintiff contends that Defendants, Medical Components, Inc. and Martech Medical

Products, Inc., have violated 35 U.S.C. § 271, et seq., by selling medical devices embodying

Plaintiff’s patented design. Defendants allege non-infringement and that the D’839 Patent is

invalid.

       Currently before me are the parties’ cross-motions for summary judgment and Daubert

motions. Both parties seek summary judgment on the infringement issue, as well as on certain

invalidity defenses asserted by Defendants. For the reasons set out below, I conclude that there

are disputed issues of material fact that preclude summary judgment in favor of either party on

infringement, as well as on several asserted grounds of invalidity. As to those invalidity defenses

for which there are no material facts in dispute, I conclude that Defendants have not, as a matter

of law, met their burden of proving invalidity by clear and convincing evidence such that
summary judgment is warranted. In short, most of the issues raised in these motions will have to

be resolved through a trial.

       I.      FACTUAL & PROCEDURAL BACKGROUND

       Many of the facts in this case are disputed, particularly those surrounding who invented

the patented design. While the disputed facts are discussed in detail in Part III below, the

following general facts are undisputed unless otherwise noted.

       In August 1998, Plaintiff met with James Eddings, the owner of Galt Medical

Corporation (“Galt Medical”), to discuss the development and marketing of an “introducer

sheath,” used in the medical insertion of catheters. Before this meeting, Plaintiff and Eddings

executed a non-disclosure agreement. Shortly thereafter, in September 1998, Eddings founded a

new company, Xentek Medical Inc. (“Xentek Medical”). (Pl.’s SOF ¶ 2; Defs.’ SOF ¶ 2; Decl. of

Larry G. Junker (hereinafter “Junker Decl.”) ¶ 6; Dep. of James Eddings (hereinafter “Eddings

Dep.”) at 97:24-100:13; Decl. of James R. Eddings (hereinafter “Eddings Decl.”) ¶ 2.)

       In November 1998, Plaintiff met with Eddings and one of Eddings’ associates, Richard

Gillespie, to further discuss the development of an introducer sheath. Then, in December 1998,

Plaintiff sent Eddings a fax about the design, noting that he “would really like to see longer

(wider) handles,” and providing a sketch. Thereafter, Gillespie provided Plaintiff with drawings

of a design. (Pl.’s SOF ¶¶ 6, 8, 10; Defs.’ SOF ¶¶ 6, 8, 10; Decl. of Richard Gillespie (hereinafter

“Gillespie Decl.”) ¶ 6.)

       On February 7, 2000, Plaintiff applied to the U.S. Patent and Trademark Office (“PTO”)

for a design patent. On November 20, 2001, the PTO granted the application, issuing the patent

at issue in this case, the D’839 Patent. The D’839 Patent lists Plaintiff as the sole inventor. (Pl.’s

SOF ¶ 12; Defs.’ SOF ¶ 12; Decl. of James D. Petruzzi (“Petruzzi Decl.”), Ex. 15 at 1.)



                                                  2
       The D’839 Patent contains a single claim: “The ornamental design for a handle for

introducer sheath, as shown and described.” Included with the D’839 Patent are nine figures,

which show the introducer sheath from different perspectives, including from the front, the side,

above, and a cross-sectional view. Figure 1, shown below, is displayed on the first page of the

D’839 Patent, and is illustrative of the overall design.




       The introducer is shown in solid lines. Broken lines illustrate the sheath itself, which is

not part of the claimed design. The introducer has two Mickey Mouse ear shaped handles,

referred to as “wings,” which are connected in the center by a cone-shaped “hub,” into which the

sheath is inserted.

       In January 2003, Plaintiff brought suit in the United States District Court for the Northern

District of Texas, alleging that Eddings, Galt Medical, and Xentek Medical infringed the D’839

Patent. (This lawsuit is referred to hereinafter as “the Eddings Suit.”) Following a jury trial, the

court entered judgment in favor of Plaintiff and against the Eddings Suit defendants. See Junker

v. Eddings, No. 3:02-cv-0172, 2004 WL 5552032 (N.D. Tex. Jan. 16, 2004). The jury concluded

that the D’839 Patent was not invalid, and that the Eddings Suit defendants willfully infringed it.

On appeal, the United States Court of Appeals for the Federal Circuit affirmed as to these issues.




                                                  3
See Junker v. Eddings, 396 F.3d 1359 (Fed. Cir. 2005).1 Following the conclusion of the Eddings

Suit, the PTO re-examined the D’839 Patent and upheld its validity. (Pl.’s SOF ¶ 29, Defs.’ SOF

¶ 29.)

         Plaintiff brought this action on August 8, 2013, alleging that Defendants have made or

sold four products that infringe the D’839 Patent. (These four products are referred to hereinafter

as “the Accused Products”). The Accused Products are shown below, alongside the

corresponding figures of the D’839 Patent:



                                                                            The Patent-in-Suit:

                                                                            D’839 Patent


                                                                            Accused Products:

                                                                            Super Sheath



                                                                            Super Sheath 2.02




                                                                            Super Sheath Valved 2.0




                                                                            Super Sheath Valved




1
 The Federal Circuit reversed on the issue of attorneys’ fees, which is not relevant to the issues in this
case.
2
 As Defendants note, the Super Sheath and Super Sheath 2.0 are the same design, differing only in the
material out of which the “dilator tube,” which is not part of the D’839 Patent’s design, is made. (See
Defs.’ Mem. in Supp. 25.)

                                                    4
       Defendants answered and counterclaimed, contending that the D’839 Patent is invalid on

various grounds, and that the Accused Products do not infringe. Following discovery, this matter

proceeded to claim construction, where I construed the single claim of the D’839 Patent as

follows:

       The D’839 Patent claims the ornamental design of a handle for an introducer
       sheath, as shown in Figures 1–9. The broken lines in the Figures of the D’839
       Patent represent unclaimed subject matter.

(Claim Construction Or., Doc. No. 192.) In reaching this construction, I rejected Defendants’

proposal to set out a more detailed written description of the design. I also rejected Plaintiff’s

argument that the hub is functional and thus not part of the claimed design. Rather, I concluded

that the hub contributes to the ornamentation of the overall design and is thus part of the claim.

       Now, following claim construction, both parties have filed cross-motions for summary

judgment. Both Plaintiff and Defendants contend that summary judgment in their favor on the

issue of infringement is warranted. Plaintiff also moves for summary judgment on several of

Defendants’ asserted invalidity defenses, arguing that these defenses fail as a matter of law

because Defendants have not met their burden of establishing them by clear and convincing

evidence. Defendants, in turn, assert that summary judgment is appropriate on several grounds of

invalidity, contending that no genuine dispute of material fact exists as to these defenses. Finally,

Plaintiff contends that he is entitled to summary judgment on the issue of damages.

       For the reasons that follow, I conclude that there are material facts in dispute that

preclude summary judgment in favor of either party on infringement, as well as on several of the

asserted grounds of invalidity. As to those invalidity defenses for which there are no material

facts in dispute, I conclude that Defendants have not met their burden of proving invalidity by

clear and convincing evidence.



                                                 5
       II.     LEGAL STANDARD FOR SUMMARY JUDGMENT

       Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party

moving for summary judgment bears the initial burden of demonstrating that there are no

genuine issues of material fact in dispute, and that judgment is appropriate as a matter of law. Id.;

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). However, once a properly supported motion

for summary judgment has been made, the burden shifts to the non-moving party, who must set

forth specific facts showing that there is a genuine issue of material fact for trial. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       An issue is “genuine” if a reasonable jury could rule in favor of the non-moving party

based on the evidence presented. Kaucher v. Cnty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006).

A factual dispute is “material” if it might affect the outcome of the suit under the appropriate

governing law. Id. at 423. The non-moving party cannot avert summary judgment with

speculation or conclusory allegations, but rather must cite to the record. Ridgewood Bd. of Educ.

v. N.E. for M.E., 172 F.3d 238, 252 (3d Cir. 1999); Fed. R. Civ. P. 56(c). On a motion for

summary judgment, the court considers the evidence in the light most favorable to the non-

moving party. Anderson, 477 U.S. at 256.

       “The rule is no different where there are cross-motions for summary judgment,” because

such cross-motions are “no more than a claim by each side that it alone is entitled to summary

judgment, and the making of such inherently contradictory claims does not constitute an

agreement that if one is rejected the other is necessarily justified or that the losing party waives

judicial consideration and determination whether genuine issues of material fact exist.”

Lawrence v. City of Phila., Pa., 527 F.3d 299, 310 (3d Cir. 2008) (internal quotation marks



                                                 6
omitted). Accordingly, while I will discuss together the overlapping issues raised by the parties’

cross-motions for summary judgment, I will bear in mind each party’s burden on summary

judgment.

       III.    DISCUSSION OF CROSS-MOTIONS FOR SUMMARY JUDGMENT

       A. Infringement

       Plaintiff contends that he is entitled to summary judgment as to each of the Accused

Products on the issue of infringement, because they all “appear substantially the same as [his]

design.” (Pl.’s Mem. in Supp. 4.) Defendants respond that the Accused Products are so different

from the design embodied by the D’839 Patent that “the ordinary observer would never be

deceived into thinking that” the designs were the same, and thus I should deny Plaintiff summary

judgment and instead grant summary judgment in their favor. (Defs.’ Mem. in Supp. 25.) I

disagree with both Plaintiff and Defendants, and conclude that summary judgment in favor of

neither party is appropriate.

       “A design patent is infringed if, in the eye of an ordinary observer, giving such attention

as a purchaser usually gives, two designs are substantially the same, if the resemblance is such as

to deceive such an observer, inducing him to purchase one supposing it to be the other.” Ethicon

Endo-Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312, 1335 (Fed. Cir. 2015) (quoting Egyptian

Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 670 (Fed. Cir. 2008)) (alterations and internal

quotation marks omitted). In making this determination, differences between the patented design

and the claimed design “must be evaluated in the context of the claimed design as a whole, and

not in the context of separate elements in isolation.” Id. Thus, “[a]n element-by-element

comparison, untethered from application of the ordinary observer inquiry to the overall design, is

procedural error.” Id.; see also Payless Shoesource, Inc. v. Reebok Int’l Ltd., 998 F.2d 985, 991



                                                 7
(Fed. Cir. 1993) (explaining that, because the “ultimate question requires determining whether

the effect of the whole design is substantially the same[,] . . . minor differences between a

patented design and an accused article’s design cannot, and shall not, prevent a finding of

infringement” (internal quotation marks and alterations omitted)).

       Infringement is a question of fact, which the patent holder must prove by a

preponderance of the evidence. See Braun Inc. v. Dynamics Corp. of Am., 975 F.2d 815, 819

(Fed. Cir. 1992). Accordingly, summary judgment in favor of an alleged infringer is appropriate

“where the claimed and the accused designs are ‘sufficiently distinct’ and ‘plainly dissimilar,’”

because, in such cases, “the patentee fails to meet its burden of proving infringement as a matter

of law.” Ethicon Endo-Surgery, Inc., 796 F.3d at 1335. Thus, in Ethicon, the United States Court

of Appeals for the Federal Circuit concluded that the district court had appropriately granted

summary judgment in favor of the alleged infringer, where “there could be no genuine dispute

that the claimed designs and the design of [the] accused [products] were plainly dissimilar

because they simply did not look alike.” Id.

       Conversely, summary judgment in favor of the patent holder is appropriate only where

there can be no genuine dispute that an ordinary observer, with knowledge of the prior art, would

be deceived into thinking that the designs were the same. See, e.g., Famosa, Corp. v. Gaiam,

Inc., No. 11-cv-5703, 2012 WL 573999, at *3 (S.D.N.Y. Feb. 22, 2012) (granting summary

judgment to the patent holder on the issue of infringement and explaining that “not only are the

designs substantially similar, they are nearly identical,” such that “the accused product infringes

the [design] patent as a matter of law”).




                                                 8
       After careful examination of all pertinent products “in the context of the claimed design

as a whole,” I conclude that this case presents neither of these scenarios in which summary

judgment is appropriate. Ethicon Endo-Surgery, Inc., 796 F.3d at 1335. Rather, a reasonable

factfinder could find in favor of either party on the issue of infringement.

       Reproduced again below is a side-by-side comparison of the Accused Products and the

corresponding figures of the D’839 Patent:




                                                                         The Patent-in-Suit:

                                                                         D’839 Patent


                                                                         Accused Products:

                                                                         Super Sheath



                                                                         Super Sheath 2.0




                                                                         Super Sheath Valved 2.0




                                                                         Super Sheath Valved




       Plaintiff emphasizes the ways in which the D’839 Patent and the Accused Products are

very similar. Specifically, Plaintiff notes that each design contains Mickey Mouse ear shaped

wings, and that these wings have an “upswept” configuration—or, in other words, are angled

                                                  9
away from the insertion point of the sheath. Additionally, Plaintiff notes that, in both the D’839

Patent and the Accused Products, the top and bottom surfaces of the wings have similar

configurations of “ribs”—which are the raised lines visible on the surfaces of the wings. Plaintiff

notes that in both the D’839 Patent and each of the Accused Products, the ribs are equally-

spaced, are oriented parallel to each other and perpendicular to the length of the wings, and

generally conform to the shape of the wings by lengthening in the middle of each wing.

       Defendants maintain that Plaintiff focuses too narrowly on the wings, ignoring the

different hub designs. Defendants note that while the D’839 Patent calls for a tapered, cone-

shaped hub, three of the Accused Products—Super Sheath, Super Sheath 2.0, and Super Sheath

Valved 2.0—have a hub that is “stepped.” The different hub configurations are indicated by

arrows below:

                                   Stepped                                         Conical




     Super Sheath and Super Sheath 2.0                   Figure 6 of the D’839 Patent


                                       Stepped                                           Conical




           Super Sheath Valved 2.0                            Super Sheath Valved




                                                 10
       Defendants also contend that the Accused Products differ from the D’839 Patent in that

each of the Accused Products have a “locking mechanism” that is external, whereas the D’839

Patent’s locking mechanism is internal. The “locking mechanism” is the feature, located on the

underside of the introducer that secures the sheath. Each of the locking mechanisms are indicated

below by a rectangular box:




     Super Sheath and Super Sheath 2.0                  Figure 6 of the D’839 Patent




           Super Sheath Valved 2.0                           Super Sheath Valved

       Defendants also maintain that there are significant differences in the wings of the D’839

Patent and those of the Accused Products. While there is an “upswept” appearance to the wings

in each of the Accused Products, Defendants note that two of them—Super Sheath Valved and

Super Sheath Valved 2.0—are swept up at a sharper angle. And while the other two products—

Super Sheath and Super Sheath 2.0—are swept up at an angle closer to that shown in the figures

of the D’839 Patent, Defendants note that their products have a more “angular construction.” In

other words, the wings of Super Sheath and Super Sheath 2.0 appear to extend straight out before




                                               11
sweeping down at an angle, whereas the wings illustrated in the D’839 Patent appear to

immediately curve downward from the hub. A side view is illustrative:

                                    Angled                                         Curved




    Super Sheath and Super Sheath 2.0                  Figure 6 of the D’839 Patent


       Defendants further note that Super Sheath Valved and Super Sheath Valved 2.0 each

have “gussets”—which connect the upper portion of the hub with each of the wings. Arrows in

the illustration below point to gussets in Super Sheath Valved and Super Sheath Valved 2.0,

alongside the corresponding figure from the D’839 Patent, which lacks gussets.




       Having considered the similarities and differences between the D’839 Patent and the

Accused Products, I conclude that the designs are neither “plainly dissimilar” nor “nearly

identical,” such that summary judgment in favor of either party on the issue of infringement

would be appropriate.

       The Mickey Mouse ear shape of the wings, their upswept configuration, and the

orientation of the ribs on the top and bottom surfaces, are all visually prominent features

common to the D’839 Patent and each of the Accused Products. Accordingly, despite the

differences pointed out by Defendants, I cannot conclude that the overall designs are so plainly

                                              12
dissimilar that no reasonable jury could conclude that the designs are substantially the same. See,

e.g., Amini Innovation Corp. v. Anthony California, Inc., 211 F. App’x 938, 941 (Fed. Cir. 2007)

(reversing district court’s grant of summary judgment in favor of an alleged infringer of a design

patent, and noting that, based on a “compari[son] [of] the overall visual appearance of [the

accused and patented designs], we are not prepared to say that a jury could not reasonably

conclude that [the] accused design is similar enough in ornamental appearance to [the patented]

design that an ordinary observer would be likely to purchase one . . . thinking it was the other”);

Durdin v. Kuryakyn Holdings, Inc., 440 F. Supp. 2d 921, 933 (W.D. Wisc. 2006) (denying

summary judgment in favor of an alleged infringer of a design patent, despite “observable

differences between the [patented and accused] designs,” because “[j]urors, who are ordinary

observers, could examine the designs and reasonably conclude that they are substantially

similar”).

        However, the differences pointed out by Defendants are visually significant enough that I

also cannot conclude that the designs are “nearly identical.” Famosa, Corp., 2012 WL 573999, at

*3. Therefore, I cannot conclude that no reasonable juror could find other than that the designs

are substantially similar. Accordingly, both Plaintiff’s and Defendants’ motions for summary

judgment will be denied as to the issue of infringement, and this issue will have to be decided by

a factfinder.

        B. Invalidity

        In addition to seeking summary judgment on the issue of infringement, the parties have

cross-moved for summary judgment on several grounds of invalidity raised by Defendants.

Plaintiff argues that Defendants cannot meet their burden of proving these invalidity defenses by

clear and convincing evidence. Defendants maintain that there is no genuine dispute of material



                                                13
fact as to several of these invalidity defenses, and that the D’839 Patent is invalid as a matter of

law.

        Like utility patents, design patents are presumed to be valid. Ethicon Endo-Surgery, Inc.,

796 F.3d at 1328. Accordingly, an alleged infringer “has the burden to prove invalidity of [a

design patent] by clear and convincing evidence.” Id. “Although an exact definition is elusive,

clear and convincing evidence has been described as evidence that places in the ultimate

factfinder an abiding conviction that the truth of its factual contentions are highly probable.”

Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1360 (Fed. Cir. 2007) (internal quotation marks and

citations omitted).

        With this standard in mind, I turn to whether a reasonable factfinder could find in favor

of Defendants as to the invalidity defenses at issue in the parties’ cross-motions for summary

judgment. Seven such defenses are at issue here: (1) indefiniteness; (2) the on-sale bar;

(3) inventorship; (4) inequitable conduct; (5) obviousness; (6) prosecution history estoppel; and

(7) patent misuse. Plaintiff contends that Defendants cannot meet their burden as to any of these

defenses, which thus fail as a matter of law. Defendants respond that, as to the first three

defenses, there is no genuine dispute of material fact, and that they have established invalidity as

a matter of law such that summary judgment in their favor is warranted. As to the last four

defenses, Defendants contend that there are material facts in dispute, such that Plaintiff’s motion

for summary judgment should be denied. I address each of these seven invalidity defenses in

turn.




                                                14
       1. Indefiniteness

       Defendants contend that the D’839 Patent is invalid as indefinite, based on a number of

alleged inconsistencies in the patent’s figures. Both Plaintiff and Defendants seek summary

judgment as to this issue.

       A design patent is invalid as indefinite under 35 U.S.C. § 112 “if one skilled in the art,

viewing the design as would an ordinary observer, would not understand the scope of the design

with reasonable certainty based on the claim and visual disclosure.” In re Maatita, 900 F.3d

1369, 1377 (Fed. Cir. 2018). The visual disclosure of a design patent may fail to inform an

ordinary observer of the scope of the claim where the patent includes “multiple, internally

inconsistent drawings.” Id. However, such inconsistencies do not render the patent indefinite

where “they do not preclude the overall understanding of the drawing as a whole.” Id. (internal

quotation marks omitted). Rather, inconsistencies render the patent invalid only where they “are

of such magnitude that the drawings, taken as a whole, fail to inform, with reasonable certainty,

those skilled in the art about the overall appearance of the design.” Deckers Outdoor Corp. v.

Romeo & Juliette, Inc., 2016 WL 7017219, at *4 (C.D. Cal. Dec. 1, 2016). This is a question of

law to be decided by the court. See Amgen Inc. v. F. Hoffman-La Roche Ltd, 580 F.3d 1340,

1371 (Fed. Cir. 2009).

       Defendants argue that the D’839 Patent is indefinite in light of four inconsistencies in its

figures: (1) the presence of a “scallop” on each wing; (2) the location of a facet, or “step,” in the

hub; (3) the angle of the “proximal boss;” and (4) the number of ribs—five or six. For the

reasons discussed below, I conclude that these four purported inconsistencies, considered

individually or together, do not render the D’839 Patent indefinite.




                                                 15
       First, Defendants argue that it is unclear whether the D’839 Patent calls for each wing to

have a “scallop”—that is, an indentation or depression in the surface of the wing. Defendants

contend that this feature is present in Figures 1, 2, 3, 4, 5, and 9, as indicated by the arrows

below, but absent from Figure 8, which shows a cross-sectional view:




       Plaintiff responds that the patented design includes no such “scallop,” and that the curved

line present in Figures 1, 5, and 9 above is merely “a drawing convention to show the transition

from the upper surface of the [wing] to the rounded end.” (Pl.’s Opp’n 7.)

       Defendants have not provided evidence that the curved line represents a scallop feature

rather than merely the downward curvature of the wing. Defendants’ expert, Richard Meyst, does

not explain his conclusion that the curved line represents a scallop. (See Expert Report of

Richard Meyst (hereinafter “Meyst Report”) ¶ 103.) Accordingly, Defendants have not

established that a scallop feature is even present in the figures that they point to. And even if

such a feature is present, it is not clear that the omission of the feature from the side and cross-


                                                16
sectional views is an omission of such magnitude that it renders the overall appearance of the

design uncertain.

        Second, Defendants contend that the D’839 Patent is inconsistent as to the location of a

facet, or “second step”, within the V-shaped “notch” on the hub. Defendants contend that Figures

1, 2, and 5 illustrate the second step at the base of the hub, but that Figures 3 and 6 show the

second step at a higher elevation. Defendants’ brief includes the following illustrations in support

of their position:




        Plaintiff responds that the difference in the location of the second step is minor and does

not significantly affect the overall visual impression, as it is “barely visible on an actual product”

embodying the design. (Pl.’s Opp’n 6.) I agree with Plaintiff that this inconsistency—to the

                                                 17
extent that it is, in fact, an inconsistency, and not merely the result of a difference in perspective

between the figures—is minor, and thus does not render the overall visual impression of the

design uncertain.

       Third, Defendants contend that the figures of the D’839 Patent inconsistently depict the

“angle of the proximal boss,” which is the angle between the base of the underside of the

introducer, and the surface that is rising toward the wings. Defendants maintain that Figure 6 (the

side view) shows the angle to be about 136 degrees, whereas Figure 8 (the cross-sectional view)

shows the angle to be about 125 degrees. Defendants’ brief supports this contention with the

illustration below.




       Plaintiff responds that this difference in angle is minor and “only discernable when

magnifying the drawings well beyond the actual size of the item.” (Pl.’s Opp’n 6.) I agree with

Plaintiff that a eleven-degree variation in this angle makes little, if any, difference to the overall

visual impression of the design, and thus does not render the design uncertain.




                                                 18
       Fourth and finally, Defendants point to the exact number of ribs on the top surface of the

wings. While Figures 1 and 2 show five ribs, Figures 3 through 6, and 8, show six ribs.

Defendants’ brief provides the following illustrations:




       Plaintiff responds that whether there are five or six ribs is not significant. What matters,

Plaintiff argues, is the orientation of the ribs on the surface. Specifically, Plaintiff notes that the

ribs are equally spaced, run parallel to each other and perpendicular to the length of the wings,

and generally conform to the shape of the wings, getting shorter as the wing curves in towards

the hub. I agree with Plaintiff that the precise number of ribs—five or six—does not significantly

affect the overall visual impression of the design.

       In sum, considered separately or together, the inconsistencies identified by Defendants—

to the extent that they are, in fact, inconsistent—do not render the D’839 Patent indefinite,

because they do not prevent an ordinary observer from determining the overall visual impression

of the design. See Deckers Outdoor Corp., 2016 WL 7017219, at *4 (concluding that a design

patent for a boot was not indefinite where “the Court [was] not ‘clearly’ convinced that the

discrepancies [in the patent figures] [were] of such magnitude that a boot designer and

manufacturer could not determine with reasonable certainty the overall appearance of the boot”).

Accordingly, as to indefiniteness, Plaintiff’s motion for summary judgment will be granted, and

Defendants’ motion denied.



                                                  19
       2. On-Sale Bar

       Defendants next contend that the D’839 Patent is invalid because a product embodying

the patented design was offered for sale more than one year before Plaintiff applied for the

patent. Plaintiff responds that the product was not offered for sale before that date. Both parties

seek summary judgment as to this issue.

       A patent is invalid under the “on-sale bar” set out in 35 U.S.C. § 102(b), if, more than

one year before the filing of the patent application with the PTO, two conditions are met: “(1) the

claimed invention [was] the subject of a commercial offer for sale; and (2) the invention [was]

ready for patenting.” Hamilton Beach Brands, Inc. v. Sunbeam Prods., Inc., 726 F.3d 1370, 1375

(Fed. Cir. 2013). To be “the subject of a commercial offer for sale,” the patented design need not

have been actually sold. Id. Rather, an offer to sell “is sufficient so long as it is sufficiently

definite that another party could make a binding contract by simple acceptance.” Id. (internal

quotation marks omitted).

       Plaintiff filed his patent application on February 7, 2000. Thus, the critical date for

purposes of the on-sale bar is February 7, 1999. If a product embodying the claimed design was

offered for sale before that date, then the D’839 Patent is invalid.

       Here, Defendants argue that the on-sale bar applies because, in January 1999, Eddings

offered to sell a product embodying the patented design to a company called Boston Scientific.

As evidence, Defendants offer two letters that Eddings sent to Boston Scientific on behalf of his

company, Xentek Medical, during that month: one on January 8, 1999, and one on January 25,

1999. Plaintiff responds that neither letter constitutes a sufficiently definite offer to trigger the

on-sale bar.




                                                 20
           Whether a communication constitutes a sufficiently definite offer is a question of law,

governed not by a specific state’s law of contracts, but rather by the case law of the Federal

Circuit interpreting “the law of contracts as generally understood.” Grp. One, Ltd. v. Hallmark

Cards, Inc., 254 F.3d 1041, 1047 (Fed. Cir. 2001). In ascertaining the law of contracts, the

Federal Circuit looks primarily to the Uniform Commercial Code and the Restatement of

Contracts. See id. at 1047-48.

           Section 26 of the Restatement (Second) of Contracts distinguishes communications that

are definite offers from those that are merely “preliminary negotiations.” The latter consists of

communications in which “the person to whom [the communication] is addressed knows or has

reason to know that the person making it does not intend to conclude a bargain until he has made

a further manifestation of assent.” Restatement (Second) of Contracts § 26 (1981). Such

communications include price quotations, which the commentary to the Restatement describes as

follows:

           c. Quotation of price. A “quotation” of price is usually a statement of price per
           unit of quantity; it may omit the quantity to be sold, time and place of delivery,
           terms of payment, and other terms. It is sometimes associated with a price list or
           circular, but the word “quote” is commonly understood as inviting an offer rather
           than as making one, even when directed to a particular customer. But just as the
           word “offer” does not necessarily mean that an offer is intended, so the word
           “quote” may be used in an offer. In determining whether an offer is made relevant
           factors include the terms of any previous inquiry, the completeness of the terms of
           the suggested bargain, and the number of persons to whom a communication is
           addressed.

Restatement (Second) of Contracts § 26 cmt. c (1981).

           Applying these principles to the two letters that Eddings sent to Boston Scientific in

January 1999, it is clear that they constitute preliminary negotiations, rather than definite offers

to sell.




                                                   21
       First, both letters use the word “quotation” and not the word “offer.” The January 8 letter

uses the word three times: “Thank you for the opportunity to provide this quotation for the Medi-

Tech Peelable Sheath Set. . . . When we first received this request for quotation we were under

the mistaken impression that you wanted the exact configuration of the drawing that was

provided . . . . Subsequently, we have learned that this is not the case and are pleased to submit

this quotation for a product of our design.” (Petruzzi Decl., Ex. 46 (emphasis added.)) The

January 25 letter likewise uses the term “quotation”: “Based on our discussions, Xentek Medical

will prepare a quotation on the larger sizes of peelable sheath introducers.” (Petruzzi Decl., Ex.

47 (emphasis added.))

       While use of the term “quotation” rather than “offer” is not, by itself, dispositive, other

language in both the January 8 and January 25 letters suggests an invitation to further

negotiations rather than an offer for immediate acceptance. The January 8 letter concludes: “I

appreciate the opportunity to provide this quotation and look forward to discussing your

requirements in person.” (Petruzzi Decl., Ex. 46 (emphasis added.)) Likewise, Eddings closes

the January 25 letter by noting that he “would like to have the opportunity to review your

requirements and provide a project plan to complete this project.” (Petruzzi Decl., Ex. 47

(emphasis added.)). Courts have held similar language to constitute preliminary negotiations

rather than definite offers. See, e.g., Goss Int’l Americas, Inc. v. Graphic Mgmt. Assocs., Inc.,

739 F. Supp. 2d 1089, 1121 (N.D. Ill. 2010) (holding that certain “budgetary proposals” were

preliminary negotiations that did not trigger the on-sale bar where the proposals “thanked the

[recipient] ‘for the opportunity to submit this information as we look forward to working very

closely with you on this project’”).




                                               22
        Defendants emphasize that the January 8 letter included several specific terms, including

a payment term (“on a net 30-day basis”), a shipment term (“FOB Athens, Texas”),3 and a

delivery conditions term (“non-sterile”), in addition to providing four choices of unit quantities

and their corresponding per-unit prices. While the inclusion of these terms does cut in favor of

interpreting the January 8 letter as a definite offer, this consideration is ultimately outweighed by

the other language discussed above, as well as by the fact that another key term, a specific

delivery time, was left unspecified. See, e.g., Goss Int’l Americas, Inc., 739 F. Supp. 2d at 1121-

1122 (holding that a document did not constitute an offer despite the inclusion of “some terms”

where other terms, including “specific time of delivery” and “a firm price term” were “left open-

ended and subject to change”).

        Because the January 8 and January 25 letters constitute preliminary negotiations, rather

than definite offers, they do not trigger the on-sale bar and thus do not render the D’839 Patent

invalid. Accordingly, Plaintiff’s motion for summary judgment as to this issue will be granted

and Defendants’ motion denied.

        3. Inventorship

        Defendants next contend that the D’839 Patent is invalid because Plaintiff is not the sole

inventor of the claimed design and that the design was invented, at least in part, by Gillespie.

Plaintiff responds that he is the sole inventor of the design, and that Defendants cannot meet their




3
 “FOB” stands for “free on board,” which is “a mercantile-contract term allocating the rights and duties
of the buyer and the seller of goods with respect to delivery, payment, and risk of loss, whereby the seller
must clear the goods for export, and the buyer must arrange for transportation.” Black’s Law Dictionary
737 (9th ed. 2009).


                                                    23
burden of proving otherwise.4 Both Plaintiff and Defendants seek summary judgment on this

issue.

         As with utility patents, a design patent may only issue to a person who “invents” the

design. 35 U.S.C. § 171. Thus, the “naming of the correct inventor or inventors [is] a condition

of patentability; failure to name them renders a patent invalid.” Pannu v. Iolab Corp., 155 F.3d

1344, 1350 (Fed. Cir. 1998).

         “An inventor under the patent laws is the person or persons who conceived the patented

invention.” Hoop v. Hoop, 279 F.3d 1004, 1007 (Fed. Cir. 2002) (internal quotation marks

omitted). A person conceives of an invention when he “form[s] in [his] mind . . . a definite and

permanent idea of the complete and operative invention, as it is hereafter to be applied in

practice.” Id. In turn, “[a]n idea is sufficiently ‘definite and permanent’ when ‘only ordinary skill

would be necessary to reduce the invention to practice, without extensive research or

experimentation.’” Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998).




4
  In addition to arguing that Defendants’ inventorship defense fails on the merits, Plaintiff contends that
the defense fails for two procedural reasons. First, Plaintiff contends that inventorship issues “are not in
this case” because they were stricken from Defendants’ Third Amended Answer. (Pl.’s Opp’n 15; see also
Pl.’s Mem. in Supp. 26 n.12.) While I did strike a footnote that related to inventorship from Defendants’
Third Amended Answer because Defendants had added the footnote without leave to do so, I did not
disturb the body of Defendants’ Third Affirmative Defense within their Third Amended Answer, which
asserts invalidity on multiple grounds, including “the requirements set forth in 35 U.S.C. § . . . 102,”
which includes inventorship. Plaintiff did not challenge the legal sufficiency of the Third Affirmative
Defense. Accordingly, Plaintiff is incorrect that inventorship issues “are not in the case.”

Second, Plaintiff contends that Defendants’ inventorship defense is precluded by the doctrine of collateral
estoppel, noting that inventorship of the D’839 Patent was at issue in the Eddings Suit, in which another
district court upheld the validity of the patent. However, because Defendants were not parties to the
Eddings Suit, nor in privity with any of the parties to the Eddings Suit, the outcome of the Eddings Suit
may not be used as collateral estoppel against them in this case. See Allen Archery, Inc. v. Browning
Mfg. Co., 819 F.2d 1087, 1091 (Fed. Cir. 1987) (holding that a patent holder could not use the outcome
of a previous case, in which the patent-in-suit’s validity was upheld, as collateral estoppel against an
alleged infringer, because the alleged infringer was not a party to the previous case).

                                                    24
       While a “conceived invention must include every feature of the subject matter claimed in

the patent,” an invention may be conceived by “co-inventors,” each of whom need only

“perform . . . a part of the task which produces the invention.” Ethicon, Inc., 135 F.3d at 1460.

However, a person does not become a co-inventor “by merely assisting the actual inventor after

conception of the claimed design.” Id. Thus, in the design patent context, a person does not

become a co-inventor by “merely refin[ing] and perfect[ing]” the inventor’s sketch of the design.

See Hoop, 279 F.3d 1004, 1008 (granting a preliminary injunction to patent holders in an

infringement action, notwithstanding the alleged infringers’ claim to have invented the claimed

design, where the alleged infringers had merely been hired by the patent holders “to create

detailed drawings and three-dimensional models for a patent application” based on the sketches

provided by the patent holders).

       “While inventorship is a question of law, it is based on underlying facts.” Safco Prod. Co.

v. Welcom Prod., Inc., 799 F. Supp. 2d 967, 978 (D. Minn. 2011) (internal quotation marks and

alterations omitted) (quoting Univ. of Pittsburgh v. Hendrick, 573 F.3d 1290, 1297 (Fed. Cir.

2009)). Here, as discussed below, Plaintiff’s account of the facts surrounding the invention of the

patented design diverges substantially from the accounts of Eddings and Gillespie. Because the

material facts surrounding who invented the claimed design are in dispute, summary judgment in

favor of either Plaintiff or Defendants on the issue of inventorship is not appropriate.

       a. Plaintiff’s Account

       Plaintiff maintains that he, and he alone, invented the design embodied by the D’839

Patent. In support of his position, he has submitted a declaration stating that, in 1998, he

“conceived a new introducer handle design involving a two[-]part Mickey Mouse eared handle,

with an upswept configuration, having ribs on the top and bottom of the handle,” which ribs



                                                 25
“were oriented on the two surfaces and generally conformed to the outer periphery of the

rounded handles.” (Junker Decl. ¶ 5.) Plaintiff declares that he “disclosed all of the details” of

this design to Eddings during a meeting in August 1998, conducted under a non-disclosure

agreement, believing that Eddings’ company, Galt Medical, “would be capable of making [his]

device.” (Id. ¶¶ 6-7.) Thereafter, according to Plaintiff’s declaration, Galt Medical prepared “a

prototype drawing of [Plaintiff’s] new design,” as well as a three-dimensional model, though this

model “did not include the rounded Mickey Mouse ears.” (Id.)

        After receiving this model, Plaintiff sent a fax to Eddings advising that he “would really

like to see larger (wider) handles,” because “[t]he prospective customers seemed to like this

design.” (Junker Decl. ¶ 9; Petruzzi Decl., Ex. 12.) According to Plaintiff, Gillespie then

integrated the “large rounded ear Mickey Mouse” handles into subsequent drawings, which

Gillespie prepared and shared with Plaintiff. (Junker Decl. ¶ 11.)

        Plaintiff contends that “[o]ver the next year and [a] half, [Eddings’ company] Xentek

[Medical] proceeded to refine the CAD [computer-aided design] drawings for the manufacture of

a device which included the ornamental handle.” (Junker Decl. ¶ 12.) Plaintiff maintains that

Gillespie provided him copies of these CAD drawings, because these drawings were “developed

for [Plaintiff], at [Plaintiff’s] direction.” (Id. ¶ 13.) Plaintiff declares that he then provided these

drawings to his “patent attorney and . . . draftsman,” who used them to create the drawings that

Plaintiff ultimately submitted to the PTO with his application for what became the D’839 Patent.

(Id.)




                                                  26
       b. Eddings and Gillespie’s Account, Relied on by Defendants

       The accounts of Eddings and Gillespie, on which Defendants rely, substantially diverge

from Plaintiff’s account. Gillespie provided a declaration stating, contrary to Plaintiff’s

declaration, that he never “serve[d] as a draftsman for the purpose of documenting . . . any ideas

originating from [Plaintiff].” (Gillespie Decl. ¶ 4.) Rather, Gillespie declares, he and Eddings

created the design for an introducer, to which Plaintiff only contributed “a suggestion . . . that the

tear-away introducer sheath hub exhibit ‘a wider, more bulbous profile’ if viewed from the long

axis of the component.” (Id.) Gillespie admits that he “provided copies of drawings” of this

design to Plaintiff, but declares that he “had no knowledge that [Plaintiff] intended to use these

drawings to support an application to be filed with the [PTO].” (Id. ¶ 6.)

       Gillespie declares that he conceived of several of the design elements embodied in the

D’839 Patent. Specifically, he declares that he conceived of “the backswept wing shape of the

handles,” as a means of “provid[ing] the holder of the handle more leverage.” He also declares

that he invented “[t]he rearward-extending face of the hub,” and the “rectangular lines near the

center of the hub.” (Gillespie Decl. ¶¶ 7-9.)

       Like Gillespie, Eddings declares that he and Gillespie designed an introducer “without

any contribution from [Plaintiff] except to make the handles bigger.” (Eddings Dep. at 108:5-14.)

Indeed, when Eddings was asked in his deposition what contribution Plaintiff made to the design

illustrated in Figures 5 through 7 of the D’839 Patent, Eddings responded “absolutely none,”

stressing that “[t]hese were my drawings.” (Id. at 136:13-21.)

       In light of these widely diverging accounts of the circumstances surrounding the

invention of the patented design, summary judgment in favor of either party would be

inappropriate. See, e.g., Safco Prod. Co., 799 F. Supp. 2d at 986-991 (denying cross-motions for



                                                 27
summary judgment on the issue of inventorship of a design patent where the witness’ testimony

“paint[ed] two vastly different—and quite irreconcilable—factual pictures”). A reasonable jury

could credit Eddings and Gillespie’s account of what occurred in late 1998, and conclude that

Plaintiff was not the sole inventor of the patented design. However, a reasonable jury could also

conclude—as a jury did in the previous Eddings Suit—that there is not clear and convincing

evidence that someone other than Plaintiff was an inventor of the design. Accordingly, both

Plaintiff’s and Defendants’ motions for summary judgment as to inventorship will be denied.

       4. Obviousness

       Defendants also contend that the D’839 Patent is invalid because it is obvious in light of

the prior art. While Defendants do not move for summary judgment as to this defense, conceding

that there are material facts in dispute, Plaintiff does move for summary judgment as to this

issue, contending that the defense fails as a matter of law.

        A design patent is invalid for obviousness under 35 U.S.C. § 103 if “the claimed design

would have been obvious to a designer of ordinary skill who designs articles of the type

involved.” Apple, Inc. v. Samsung Elecs., 678 F.3d 1314, 1329 (Fed. Cir. 2012). To conclude

that this standard is met, the court must “find a single reference [in the prior art] . . . the design

characteristics of which are basically the same as the claimed design.” Id. While “other

references may be used to modify [this primary reference] to create a design that has the same

overall visual appearance as the claimed design,” the “secondary references may only be used to

modify the primary reference if they are so related to the primary reference that the appearance

of certain ornamental features in one would suggest the application of those features to the

other.” Id. at 1330.




                                                 28
       “Obviousness is a question of law . . . , based on underlying factual questions . . . .” MRC

Innovations, Inc. v. Hunter Mfg., LLP, 747 F.3d 1326, 1331 (Fed. Cir. 2014). “The underlying

factual inquiries include: (1) the scope and content of the prior art; (2) the level of ordinary skill

in the art; (3) the differences between the claimed invention and the prior art; and (4) objective

evidence of non-obviousness.” Id. Accordingly, summary judgment is appropriate only “when

the factual inquiries into obviousness present no genuine issue of material facts.” Ryko Mfg. Co.

v. Nu-Star, Inc., 950 F.2d 714, 716 (Fed. Cir. 1991).

       In support of their asserted obviousness defense, Defendants identify as a primary

reference a utility patent obtained by Gillespie, U.S. Patent Number 6,336,914 (the “Gillespie

Patent”), as modified by three other secondary references in the prior art: (1) U.S. Patent Number

5,885,217 (the “Gisselberg Patent”); (2) U.S. Patent Number 5,762,630 (the “Bley Patent”); and

(3) U.S. Patent Number 4,772,266 (the “Groshong Patent”). Plaintiff maintains that Defendants’

argument “that [the Gillespie Patent] is a primary reference is completely undercut by the patent

office having already determined it is non-enabling art and not anticipatory in the

reexamination.” (Pl.’s Mem. in Supp. 21.)

       Plaintiff is correct that where the PTO has reexamined the patent-in-suit, and rejected the

prior art references that the alleged infringer contends invalidate the patent, the alleged infringer

“has the added burden of overcoming the deference due to the PTO.” PowerOasis, Inc. v. T-

Mobile USA, Inc., 522 F.3d 1299, 1304 (3d Cir. 2008). However, even in such a case, the PTO’s

decision is not binding on the court, which must still determine whether the patent is invalid as

obvious. And here, Defendants have pointed to two patents in the prior art—the Groshong Patent




                                                 29
and the Gisselberg Patent—that the PTO does not appear to have considered.5 Importantly,

Plaintiff does not address these two patents in his briefing, nor does Plaintiff’s expert, Peter

Bressler, address these prior art references in his expert report. Rather, both merely parrot the

PTO’s decision.

       Accordingly, Plaintiff has not met his initial burden in moving for summary judgment of

demonstrating that there is no genuine dispute of material fact regarding Defendants’

obviousness defense. Both the scope and content of the prior art and the differences between the

claimed invention and the prior art, appear to be in genuine dispute. Plaintiff’s motion for

summary judgment as to obviousness will therefore be denied.

       5. Inequitable Conduct

       Defendants also contend that the D’839 Patent is invalid due to inequitable conduct on

the part of Plaintiff. Defendants do not move for summary judgment as to this defense, but

Plaintiff does, contending that the defense fails as a matter of law.6

       To render a patent unenforceable based on the patentee’s inequitable conduct during the

application process, an alleged infringer must prove “by clear and convincing evidence that the

patent applicant made misrepresentations or omissions material to patentability, that he did so

with the specific intent to mislead or deceive the PTO, and that deceptive intent was the single

most reasonable inference to be drawn from the evidence.” Ohio Willow Wood Co. v. Alps S.,

LLC, 813 F.3d 1350, 1357 (Fed. Cir. 2016). If an alleged infringer proves such an intentional

5
  Defendants contend that the Bley Patent was not before the PTO. (Defs.’ Opp’n 12.) But the PTO’s
reexamination decision shows that it considered and rejected the Bley Patent as a secondary reference in
its obviousness analysis. (Def.’s Mot., Ex. 7 at ¶ 11.)
6
 Plaintiff also moves for summary judgment as to Defendants’ Fifth Affirmative Defense, which lists a
number of equitable defenses including “unclean hands.” Because an inequitable conduct defense is
broader in scope and includes a defense of “unclean hands,” the analysis as to inequitable conduct below
applies equally to Defendants’ unclean hands defense. See Therasense, Inc. v. Becton, Dickinson, & Co.,
649 F.3d 1276, 1287 (Fed. Cir. 2011).

                                                  30
and material misrepresentation by clear and convincing evidence, then the court must “balance

the substance of those . . . proven facts and all the equities in the case to determine whether the

severe penalty of unenforceability should be imposed.” Star Scientific, Inc. v. R.J. Reynolds

Tobacco Co., 537 F.3d 1357, 1367 (Fed. Cir. 2008). But a court must first determine whether an

intentional and material misrepresentation was made, and may not enter summary judgment on

this issue where there are material facts in dispute.

       The parties’ arguments as to inequitable conduct mirror those as to inventorship

discussed in Part III.B.3, above. Defendants maintain that Plaintiff was not the inventor of the

design embodied by the D’839 Patent and that, accordingly, a reasonable factfinder could

conclude that Plaintiff intentionally misled the PTO when he applied for a patent using drawings

created by Gillespie without naming Gillespie as an inventor. Plaintiff responds that he and he

alone invented the patented design and that, accordingly, he did not make any misrepresentation

to the PTO by failing to name Gillespie.

       Because who invented the design embodied in the D’839 Patent remains in genuine

dispute, Plaintiff’s motion for summary judgment as to inequitable conduct will be denied.

       6. Prosecution History Estoppel

       Plaintiff also seeks summary judgment on Defendants’ Sixth Affirmative Defense,

prosecution history estoppel, which Plaintiff contends lacks any factual support.

       Prosecution history estoppel is a “rule of patent construction” that requires the claims of a

patent be interpreted consistent with the prosecution proceedings before the PTO. Festo Corp. v.

Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 733 (2002). Thus, when a patentee

narrows the scope of his patent during the prosecution proceedings in an effort to avoid

invalidity, he may not then turn around and claim the previously conceded scope in an action for



                                                  31
patent infringement. See id. (explaining that a patentee’s narrowing of the claim scope to avoid a

finding of invalidity by the PTO acts “as a concession that the invention as patented does not

reach as far as the original claim”).

        Here, however, Defendants have not identified any position that Plaintiff took before the

PTO to narrow the scope of the patented design in order to avoid invalidity. Defendants contend

that Plaintiff “fail[ed] to amend the drawings of his patent application so the drawings only cover

the ‘Mickey Mouse’ shape of the illustrated design,” and that this estops him from “trying to

now argue that the claim covers less than what is shown in solid line[s] in the drawings.” (Defs.’

Opp’n 25). But even if a failure to amend a patent constitutes grounds for applying prosecution

history estoppel, I have already construed the D’839 Patent as including not only the Mickey

Mouse ear shape of the wings, but everything illustrated in solid lines, including the hub. Thus, it

is not clear what further relief Defendants seek through an assertion of a prosecution history

estoppel defense.

        Defendants also contend that Plaintiff “abandoned [a] reissue application that attempted

to amend the [s]pecification of the [D’839 Patent]” and that this “estops [Plaintiff] from trying to

recapture what he previously gave up in that reexamination proceeding and his related reissue

proceeding,” specifically a “priority [date] prior to the filing date of the [D’839 Patent] (February

7, 2000).” (Defs.’ Opp’n 25.). However, Defendants cite no case in which prosecution history

estoppel doctrine has been applied to the abandonment of a reissue application, nor any case in

which the doctrine has been applied to estop a patent holder from claiming an earlier priority

date.




                                                 32
       Because Defendants have not articulated any basis for the application of prosecution

history estoppel, Plaintiff’s motion for summary judgment as to this defense will be granted.

       7. Patent Misuse

       Plaintiff also seeks summary judgment as to Defendants’ Seventh Affirmative Defense,

patent misuse. As with prosecution history estoppel, Plaintiff contends that there is no factual

support for the defense.

       Patent misuse applies where a patent holder has “impermissibly broadened the physical

or temporal scope of the patent grant with anticompetitive effect.” Windsurfing Int’l Inc. v.

AMF, Inc., 782 F.2d 995, 1002 (Fed. Cir. 1986) (internal quotation marks omitted). For example,

an accused infringer may invoke the doctrine where the patent holder has imposed “restrictive

conditions on licenses” of the patented product, such as a tying arrangement that requires a

would-be licensee to purchase an additional, unneeded product from the patent holder. See

Princo Corp. v. Int’l Trade Comm’n, 616 F.3d 1318, 1328 (Fed. Cir. 2010). “What patent misuse

is about, in short, is patent leverage, i.e., the use of the patent power to impose overbroad

conditions on the use of the patent in suit that are not within the reach of the monopoly granted

by the Government.” Id. at 1331 (internal quotation marks omitted).

       Defendants do not contend that Plaintiff has leveraged the D’839 Patent to impose

additional conditions on a would-be licensee or purchaser. Rather, Defendants contend that

Plaintiff has committed patent misuse by “asserting a claim of patent infringement based on an

impermissibly broadened scope of what the claim of the patent covers,” and did so “knowing

[that] he was not the inventor of the claimed design.” (Defs.’ Opp’n 25.) However, Defendants

cite no case in which the doctrine has been applied to render a patent unenforceable merely

because the patent holder has brought an action for patent infringement that he knows to be



                                                33
meritless. And the United States Court of Appeals for the Federal Circuit has rejected similar

uses of the patent misuse doctrine, explaining that the doctrine “has largely been confined to a

handful of specific [anticompetitive] actions,” and warning against expansion of the doctrine into

“an open-ended pitfall.” C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1373 (Fed. Cir. 1998)

(holding that a “jury instruction on patent misuse” was overbroad, where it “focused primarily on

the charge that [the patent holder] was attempting to enforce the patents against goods known not

to be infringing”).

        Because Defendants have not identified any facts supporting a claim for patent misuse,

Plaintiff’s motion for summary judgment as to this defense will be granted.

        C. Damages

        Plaintiff also moves for summary judgment on the issue of damages, raising two

damages-related arguments. First, Plaintiff contends that one measure of damages, the amount of

Defendants’ profits from sales of the Accused Products, is undisputed. Second, Plaintiff argues

that Defendants’ Fourth Affirmative Defense—in which Defendants contend that Plaintiff’s

damages are limited due to Plaintiff’s failure to mark patented products—fails as a matter of law.

For the reasons discussed below, Plaintiff’s motion for summary judgment on the issue of

damages will be denied.

         First, I need not decide whether the amount of Defendants’ profits is in genuine dispute,

because a trial is required on the remaining issues of infringement and invalidity. This trial could

result in a finding of non-infringement or invalidity, thus obviating any need to determine

damages. Accordingly, Plaintiff’s motion for summary judgment as to Defendants’ profits will

be denied.7


7
 For the same reason, Plaintiff’s motion will be denied as to his additional argument that he is entitled to
damages of at least $250 per unit, pursuant to 35 U.S.C. § 289.

                                                     34
       In his second argument, Plaintiff contends that Defendants’ Fourth Affirmative Defense,

in which Defendants posit that Plaintiff’s damages for any infringement are limited because he

failed to mark his patented products, fails as matter of law. For the reasons discussed below,

Plaintiff’s motion for summary judgment as to this issue will also be denied.

       A patent holder that prevails in an action for patent infringement may generally recover

damages for infringement extending back to six years before the filing of the complaint. 35

U.S.C. § 286. However, the patent marking statute, § 287, further limits damages where the

patent holder fails to comply with certain marking requirements. Specifically, § 287 provides:

       Patentees, and persons making, offering for sale, or selling within the United
       States any patented article for or under them, or importing any patented article
       into the United States, may give notice to the public that the same is patented,
       either by fixing thereon the word “patent” or the abbreviation “pat.”, together with
       the number of the patent . . . . In the event of failure so to mark, no damages shall
       be recovered by the patentee in any action for infringement, except on proof that
       the infringer was notified of the infringement and continued to infringe thereafter,
       in which event damages may be recovered only for infringement occurring after
       such notice.

35 U.S.C. § 287(a) (emphasis added). Thus, under § 287, a patent holder that fails to mark his

patented articles may only recover damages for infringement occurring after the alleged infringer

received actual notice of infringement. And this limitation also applies where the patent holder’s

licensees have failed to mark the patented articles, because “the statute extends to persons

making or selling any patented article for or under the patentee.” Arctic Cat Inc. v. Bombardier

Recreational Prod. Inc., 876 F.3d 1350, 1366 (Fed. Cir. 2017).

       Although Defendants have raised § 287 as an “affirmative defense,” it is not, in fact, an

affirmative defense on which they, as the alleged infringers, bear the burden of proof. See Arctic

Cat Inc., 876 F.3d at 1366 (“Section 287 is . . . a limitation on damages, and not an affirmative

defense.”). Rather, it is the Plaintiff, as the patent holder, that bears the burden of proving



                                                35
compliance with § 287 by a preponderance of the evidence. Nike, Inc. v. Wal-Mart Stores, Inc.,

138 F.3d 1437, 1446 (Fed. Cir. 1998). An alleged infringer bears only “an initial burden of

production to articulate the products it believes are unmarked ‘patented articles.’” Arctic Cat

Inc., 876 F.3d at 1368.

       Defendants contend that § 287 limits the damages Plaintiff may recover, because Plaintiff

licensed his patented design to at least one third party, C.R. Bard, Inc. (“C.R. Bard”), which did

not mark the products for which it obtained the license. In support of their position, Defendants

note that C.R. Bard and Plaintiff entered into a “Patent License and Settlement Agreement” in

November 2006, under which Plaintiff granted C.R. Bard a license for products embodying the

patented design.

       Plaintiff responds that § 287 does not apply to the products covered by this agreement,

because the agreement “was merely a litigation settlement . . . for prior sales . . . , not an ongoing

license where the licensee would be manufacturing and selling product that even could be

marked.” (Pl.’s Reply in Supp. 10.) Indeed, Plaintiff contends, the units covered by the

agreement “were units Galt [Medical] manufactured,” that had “already [been] produced [by

Galt Medical] and resold by [C.R.] Bard.” (Id.)

       In support of Plaintiff’s position that the only products licensed were ones that C.R. Bard

had already sold, and were thus incapable of being marked, Plaintiff points to the agreement

itself, which provides a license for the following products:

        . . . any introducer . . . sold to [C.R. Bard] by Galt Medical Corp., Xentek
       Medical Inc. and/or James R. Eddings which was accused in [a patent
       infringement suit brought by Plaintiff against C.R. Bard] of infringing the [D’839]
       Patent, namely the particular introducer sheath that C.R. Bard purchased from
       Galt [Medical] for which sales information was provided in the [suit]. Nothing
       herein shall be construed as licensing any third party under the [D’839] Patent for
       any products sold by Galt Medical Products, Inc. that were not first sold to [C.R.
       Bard].


                                                  36
(Supp. J.A., Doc. No. 111-4, at SJM0001522.)

       While this language from the agreement makes clear that the license extended only to

products that Galt Medical, Xentek Medical, or Eddings sold to C.R. Bard, it does not make

clear—as Plaintiff contends—that any licensed products had already been resold by C.R. Bard

and were thus incapable of being marked.

       Plaintiff further argues that this settlement was entered into “at a time when Galt

[Medical] and [C.R.] Bard were already under a Court Order not to sell further product.” (Pl.’s

Reply in Supp. 10.) However, Plaintiff points to nothing in the record that makes clear that C.R.

Bard did not, in fact, sell any products embodying the design of the D’839 Patent after entering

into the licensing agreement with Plaintiff.

       Because Plaintiff bears the burden of proof as to compliance with the marking statute,

and because the record as to this issue is not fully developed, Plaintiff’s motion for summary

judgment will be denied.

       IV.     DAUBERT MOTIONS

       In addition to cross-motions for summary judgment, both parties have filed motions to

exclude the testimony of expert witnesses retained by the opposing party, pursuant to Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). It is not clear from these motions

whether the parties seek to exclude these experts’ opinions from consideration in the cross-

motions for summary judgment, at trial, or both. Accordingly, where these experts’ opinions are

necessary to my decision on the cross-motions for summary judgment, I will consider them

below. Where they are not, I will deny them without prejudice to raise prior to trial.




                                                 37
       Plaintiff seeks to exclude three of Defendants’ experts: Richard Meyst, Gerald

Mossinghoff, and Dana Trexler Smith.8 Defendants seek to exclude Plaintiff’s expert, Peter

Bressler. Both Plaintiff’s and Defendants’ Daubert motions will be denied, in part without

prejudice and in part with prejudice.

       A. Legal Standard

       Federal Rule of Evidence 702 governs the admissibility of expert testimony, and

provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles
       and methods; and (d) the expert has reliably applied the principles and methods to
       the facts of the case.

       Rule 702 thus “embodies a trilogy of restrictions on expert testimony: qualification,

reliability and fit.” Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396, 404 (3d Cir.

2003) (quoting In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741-43 (3d Cir. 1997)). In

evaluating whether an expert opinion is admissible, a district court acts as a gatekeeper,

excluding opinion testimony that does not meet these requirements. Id. However, “the court’s

role as a gatekeeper is not intended to serve as a replacement for the adversary system,” because,

“[a]s the Supreme Court noted in Daubert, vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Crowley v. Chait, 322 F. Supp. 2d 530, 536 (D.

Del. 2004) (internal quotation marks and alterations omitted).



8
  Plaintiff also moved to exclude a fourth defense expert, Timothy Schweikert, based on Defendants’
failure to produce his expert report. However, because Defendants have responded that they do not intend
to call Schweikert as a witness, Plaintiff’s motion as to him will be denied as moot.

                                                  38
           The burden is on the party offering the evidence to establish admissibility by a

preponderance of the evidence. Padillas v. Stork-Gamco, Inc., 186 F.3d 412, 418 (3d Cir. 1999).

           With these principles in mind, I will address Plaintiff’s and Defendants’ Daubert motions

in turn.

           B. Plaintiff’s Motion

           Plaintiff seeks to exclude the testimony of three of Defendants’ experts: Richard Meyst,

Gerald Mossinghoff, and Dana Trexler Smith.

           1. Richard Meyst

           Meyst, a designer and engineer, provides opinions on both infringement and invalidity.

Plaintiff contends that Meyst’s testimony should be excluded because he “uses the wrong claim

construction” of the D’839 Patent. (Pl.’s Daubert Mot. 4.) In support of this contention, Plaintiff

notes that Meyst “attempts to put in words each detail in the drawings of the [D’839 Patent].”

(Id.) However, the mere fact that Meyst provides a written description of the elements of the

D’839 Patent does not contradict my claim construction. Indeed, Meyst’s report appears to apply

my claim construction, as it notes that “the scope of the claim . . . includes those elements shown

in solid lines in figures 1-9.” (Meyst Report ¶ 58.) Accordingly, Plaintiff’s Daubert motion will

be denied as to this issue.

           Plaintiff also contends that Meyst’s opinion that the D’839 Patent is indefinite should be

excluded. Because I have concluded as a matter of law that the D’839 Patent is not indefinite,

and will grant summary judgment in Plaintiff’s favor as to indefiniteness, Plaintiff’s Daubert

motion as to this issue will be denied as moot.




                                                   39
       Plaintiff next contends that Meyst’s opinions on inventorship should be excluded because

inventorship issues are not in the case. Because I rejected that argument in denying Plaintiff’s

motion for summary judgment as to inventorship, Plaintiff’s Daubert motion as to this issue will

also be denied.

       Plaintiff further contends that Meyst’s opinion on infringement should be excluded

because it is improperly based on “witness statements of interested parties,” referring to Meyst’s

reliance on “statements . . . provided to [him] from purchasers of the tearaway introducer

sheaths.” (Pl.’s Daubert Mot. 5 (citing Meyst Report ¶ 130.)) Because I have not relied on

Meyst’s opinions on infringement in deciding the instant cross-motions for summary judgment,

as to this argument Plaintiff’s motion will be denied without prejudice to raise prior to trial.

       Finally, Plaintiff contends that Meyst’s opinion regarding the “value” of the D’839 Patent

and “the potential design around to avoid infringement” should be excluded because Plaintiff is

entitled to damages in the amount of Defendants’ profits. (Pl.’s Daubert Mot. 7.) As with

infringement, I have not relied on Meyst’s opinions as to damages in deciding the instant cross-

motions for summary judgment. Accordingly, as to this argument, Plaintiff’s Daubert motion

will be denied without prejudice to raise prior to trial.

       2.    Gerald Mossinghoff & Dana Trexler Smith

       Mossinghoff, a patent attorney and former PTO commissioner, provides opinions on

inventorship, indefiniteness, and inequitable conduct. Smith, a forensic accountant, provides

opinions on damages. Because I have not relied on these experts’ opinions in deciding the instant

cross-motions for summary judgment, Plaintiff’s Daubert motion as to these experts will be

denied without prejudice to raise prior to trial.




                                                    40
       C. Defendants’ Motion

       Defendants seek to exclude the testimony of Peter Bressler, an industrial designer who

offers opinions on obviousness and infringement. Defendants argue that Bressler’s testimony as

to infringement should be excluded because he “failed to consider all the ornamental features of

all figures of the design patent, which is contrary to the Court’s claim construction ruling.”

(Defs.’ Daubert Mot. 1.) Because I have not relied on Bressler’s opinion on infringement in

deciding the instant cross-motions for summary judgment, Defendants’ Daubert motion will be

denied without prejudice to raise prior to trial.

       V.      CONCLUSION

       For the reasons discussed above, Plaintiff’s motion for summary judgment will be

granted in part and denied in part. Specifically, Plaintiff’s motion will be granted as to the

invalidity defenses of indefiniteness, the on-sale bar, prosecution history estoppel, and patent

misuse. In all other respects, Plaintiff’s motion will be denied.

       Defendants’ motion for summary judgment will be denied in its entirety.

       And both Plaintiff’s and Defendants’ Daubert motions will be denied—in part with

prejudice, and in part without prejudice, as set out above.

       An appropriate Order follows.




                                                    41
